lN THE SUPREME COURT OF PENNSYLVAN|A
EASTERN D|STR|CT

RONALD GREEN AS THE EXECUTOR
OF THE ESTATE OF JOSEPH FUSCO,

Petitioners

PENNSYLVAN|A HOSP|TAL AND
CONTR|BUTORS TO PENNSYLVAN|A
HOSP|TAL AND STELLA BARBER, RN
AND SYLV|A AQU|NO, RN AND LOR|

1 NO. 89 EAL 2014

 Petition for Allowance of Appeal from the
: Order of the Superior Court

YAK|SH, RN AND KELLY A. CARR, RRT 

AND JA|\/|ES KEARNEY, |\/|D AND
STEVEN A. GLASSER, |\/|D AND JOHN

D. SPRAND|O, JR., |\/|D AND BORA L||V|, 

|\/|D AND EUGENE |\/|. LUGANO, |\/|D
AND ANTHONY G|ORG|O AND LOR| J.
RHOADES,

Respondents

ORDER

PER CUR|AM

AND NOW, this 20th day of August, 2014, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

(1)

hospital or its agents'?

Where a physician provides emergency treatment at the request of a
hospital for a person who was not previously the physician’s patient, and
does so negligently thereby causing the patient’s death, may the patient’s
estate reach the jury on a claim that the hospital is vicariously liable under
a theory of ostensible agency for the negligent conduct of that physician
because a reasonably prudent person in the patient’s position would be
justified in the belief that the care in question was being rendered by the

Whether this Court’s statement in footnote 8 of its ruling in Freed v.
Geisinqer l\/ledical Center, 971 A.2d 1202, 1212 n.8 (Pa. 2009) -- that
l\/lCARE’s limitation on who may provide causation testimony in a medical
professional liability action against a physician does not apply where an
expert witness nurse is testifying in support of a liability claim against a
nurse -- permits an expert witness nurse to provide causation testimony
solely on a claim against a nurse defendant in a suit where the plaintiff
has also sued the doctors alleging further injuries stemming from the
doctors’ additional acts of negligence?

[89 EAL 2014] - 2